OPINIÓN CONCURRENTE DEL
JUEZ PRESIDENTE SEÑOR HERNANDEZ
CON LA QUE ESTÁ CONFORME EL JUEZ ASOCIADO SEÑOR ALDREY.
No estamos conformes con la opinión de la mayoría de esta Corte Suprema en cuanto confirma la nota recurrida por el fundamento de que la Corte Municipal de San Juan carece de jurisdicción para ordenar en juicio el otorgamiento do la escritura de venta cuya inscripción ha sido denegada. Esa corte tenía jurisdicción por razón de la materia, pues el valor del solar era de $50, suma inferior -a la de $500. Re-producimos las razones consignadas en nuestra opinión disidente emitida en el caso de García v. El Registrador de Guayama, 23 D. P. R. 430.
La nota recurrida se sostiene por otro fundamento o sea por no haber sido traídas al juicio todas las partes que ven-dieron el solar a Diego Agüeros. Se alegó en la demanda que los vendedores fueron José Narciso Viader en su carác-ter de apoderado general de Sebastián Dávila, Luis Maído-nado Dávila y Carmen y Germán Gorry Dávila. Muertos Sebastián Dávila y Luis Maldonado Dávila, sólo fueron cita-dos para el juicio José Narciso Viader y los sucesores de Sebastián j Luis Maldonado Dávila. La Sucesión de Se-bastián Dávila estaba formada por su viuda y varios hijos menores de edad y la Sucesión de Luis Maldonado Dávila lo estaba por Carmen y Germán Gorry Dávila. Los miembros de ambas sucesiones así como José Narciso' Viader fueron citados pero esa citación no excusaba que fueran citados Car*271men y Germán Gorry Dávila, no sólo como sucesores de Lnis Maldonado Dávila sino también en concepto de vende-dores del solar, y tampoco excusaba la citación del esposo de Carmen Gorry Dávila que siendo casada había adquirido la participación que vendió en el solar vendido a Diego Agüe-ros, teniendo por tanto dicha participación el carácter de ganancial. No se siguió el procedimiento debido por la corte municipal dentro de la jurisdicción que le asistía por razón de la materia, y la nota denegatoria de inscripción debe ser confirmada.